UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported)May 30, 2014 Tribute Pharmaceuticals Canada Inc. (Exact name of registrant as specified in its charter) Ontario, Canada 001-31198 Not Applicable (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 151 Steeles Avenue East, Milton, Ontario, Canada L9T 1Y1 (Address of principal executive offices and zip code) (519) 434-1540 (Registrant's telephone number, including area code) (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01. Other Events. On May 30, 2014 the Registrant issued its Notice of Annual and Special Meeting of Shareholders and Management Proxy Circular and Form of Proxy, copies of which are attached hereto as Exhibits and are incorporated herein by reference. Item 9.01. Financial Statements and Exhibits Exhibit Description Notice of Annual and SpecialMeeting of Shareholders and Management Proxy Circular dated May 13, 2014 Form of Proxy 2 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Tribute Pharmaceuticals Canada Inc. May 30, 2014 By: /s/Scott Langille Name: Scott Langille Title:Chief Financial Officer 3 EXHIBIT INDEX Exhibit Description Notice of Annual and SpecialMeeting of Shareholders and Management Proxy Circular dated May 13, 2014 Form of Proxy 4
